DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-14, 16-19, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trumbull et al. (US Pub. No. 2016/0307468 A1).
Referring to claim 1, Trumbull et al. disclose a gas leak detector (Figure 2) comprising
an inertial measurement assembly (e.g., “Further, various data from the device 130 can be communicated using interface 355, including, but not limited to, probe orientation (e.g., the orientation of the probe 275, data from one or more three-axis accelerometers, optical switches, and other sensors, etc.)” – para. [0031]; Figure 3),
a high precision gas analyzer (e.g., “Referring to FIG. 2, illustrating a hazardous gas sensor tool 200 (e.g., such a gas detection devices based on infra-red light detection), in some embodiments, one or more trainee personnel can be equipped with the gas sensor tool 200, and a training scenario can be initiated by the system architecture 100 as part of a hazardous gas monitoring training system and method. For example, in some embodiments, the gas detection device 130 shown in the system architecture 100 of FIG. 1 can comprise the gas sensor tool 200 and/or the virtual leak reader 125 that can be configured to exchange data with the server 110. Some embodiments of the invention include a trainee device or good comprising a gas sensor tool 200 that comprises a housing 225 and an actual or mock probe 275. For example, in some embodiments, the gas sensor tool 200 can comprise a device or good comprising an actual modified or unmodified convention gas detection device. In other embodiments, the gas sensor tool 200 can comprise a mock-up of an actual convention gas detection device. For realism, the mock-up can appear the same or similar to any conventional gas detection device. In some embodiments, when integrated with and/or coupled to a mobile communication system, the one or more gas sensor tools 200 can form part of a hazardous gas monitoring training system and method configured to operatively link during a training scenario hosted within the system architecture 100 at least partially by the server 110. In some embodiments, the hazardous gas monitoring training system and method can include a gas sensor tool 200 simulator (i.e., simulating a real gas detection device or other commercial gas meter testers) coupled to the gas sensor tool 200 (real gas detection devices or other commercial gas metering systems)” – para. [0031]; Figures 1-2),
a wand (e.g., probe 275 – Figure 2) having an inlet that receives ambient air and directs all or part of the ambient air to the high precision gas analyzer, the wand physically coupled to the inertial measurement assembly such that movement of the wand is detected by the inertial measurement assembly (e.g., “Further, various data from the device 130 can be communicated using interface 355, including, but not limited to, probe orientation (e.g., the orientation of the probe 275, data from one or more three-axis accelerometers, optical switches, and other sensors, etc.)” – para. [0031]; Figure 3),
a controller receiving signals from the inertial measurement assembly and the high precision gas analyzer, the controller including processor and a memory device, the memory device including instructions that, when acted upon by the processor, (Figure 3) cause the controller to:
monitor the signals from the inertial measurement to identify the real-time changes in location of the inlet of the wand (para. [0028], [0031]-[0032], [0035]-[0036], [0038]; Figures 2-3, 4A-4B & 7-10),
log the changes in location (para. [0028], [0031]-[0032], [0035]-[0036], [0038]; Figures 2-3, 4A-4B & 7-10),
monitor signals from the high precision gas analyzer indicative of the concentration of a one or more particular type of fugitive gas dispersed in the ambient air (para. [0028], [0031]-[0032], [0035]-[0036], [0038]; Figures 2-3, 4A-4B & 7-10),
para. [0028], [0031]-[0032], [0035]-[0036], [0038]; Figures 2-3, 4A-4B & 7-10),
apply an adjustment factor dependent on characteristics of the wand to the time series of the concentration of the particular type of fugitive gas in the air to offset the time series such that the measured concentration of the particular type of fugitive gas is aligned with the position of the inlet of the wand when the measured concentration entered the wand to create an adjusted concentration time series (para. [0028], [0031]-[0032], [0035]-[0036], [0038]; Figures 2-3, 4A-4B & 7-10), and
log the adjusted concentration time series with the changes in location time series to create a combined time series that includes both position and fugitive gas concentration data (para. [0028], [0031]-[0032], [0035]-[0036], [0038]; Figures 2-3, 4A-4B & 7-10). 
As to claim 2, Trumbull et al. disclose a gas leak detector (Figure 2), wherein the inertial measurement assembly measures three-dimensional changes in position of the inertial measurement assembly and measure changes in the pitch, roll, and yaw of the inertial measurement assembly to provide the signal to the controller indicative of changes in the location of the tip of the wand (e.g., “Further, various data from the device 130 can be communicated using interface 355, including, but not limited to, probe orientation (e.g., the orientation of the probe 275, data from one or more three-axis accelerometers, optical switches, and other sensors, etc.)” – para. [0031]; Figure 3). 
Referring to claim 3, Trumbull et al. disclose a gas leak detector (Figure 2), wherein the inertial measurement assembly includes a structure capable of measuring acceleration in three orthogonal axes (e.g., “Further, various data from the device 130 can be communicated using interface 355, including, but not limited to, probe orientation (e.g., the orientation of the probe 275, data from one or more three-axis accelerometers, optical switches, and other sensors, etc.)” – para. [0031]; Figure 3). 
As to claim 4, Trumbull et al. disclose a gas leak detector (Figure 2), wherein the inertial measurement assembly includes a structure capable of measuring gyroscopic deviations about the three orthogonal axes (e.g., “Further, various data from the device 130 can be communicated using interface 355, including, but not limited to, probe orientation (e.g., the orientation of the probe 275, data from one or more three-axis accelerometers, optical switches, and other sensors, etc.)” – para. [0031]; Figure 3). 
Referring to claim 5, Trumbull et al. disclose a gas leak detector (Figure 2), wherein the high precision gas analyzer utilizes integrated cavity output spectroscopy to measure the concentration of a particular type of gas in the ambient air (e.g., “Referring to FIG. 2, illustrating a hazardous gas sensor tool 200 (e.g., such a gas detection devices based on infra-red light detection), in some embodiments, one or more trainee personnel can be equipped with the gas sensor tool 200, and a training scenario can be initiated by the system architecture 100 as part of a hazardous gas monitoring training system and method. For example, in some embodiments, the gas detection device 130 shown in the system architecture 100 of FIG. 1 can comprise the gas sensor tool 200 and/or the virtual leak reader 125 that can be configured to exchange data with the server 110. Some embodiments of the invention include a trainee device or good comprising a gas sensor tool 200 that comprises a housing 225 and an actual or mock probe 275. For example, in some embodiments, the gas sensor tool 200 can comprise a device or good comprising an actual modified or unmodified convention gas detection device. In other embodiments, the gas sensor tool 200 can comprise a mock-up of an actual convention gas detection device. For realism, the mock-up can appear the same or similar to any conventional gas detection device. In some embodiments, when integrated with and/or coupled to a mobile communication system, the one or more gas sensor tools 200 can form part of a hazardous gas monitoring training system and method configured to operatively link during a training scenario hosted within the system architecture 100 at least partially by the server 110. In some embodiments, the hazardous gas monitoring training system and method can include a gas sensor tool 200 simulator (i.e., simulating a real gas detection device or other commercial gas meter testers) coupled to the gas sensor tool 200 (real gas detection devices or other commercial gas metering systems)” – para. [0031]; Figures 1-2). 
As to claim 6, Trumbull et al. disclose a gas leak detector (Figure 2), wherein the memory device includes further instructions that, when acted upon by the processor, cause the processor to utilize a Gaussian plume model to evaluate the combined time series that includes both position and concentration data to determine a vector indicative of a likely location of a source of the fugitive gas (e.g., “With the above embodiments in mind, it should be understood that the invention can employ various computer-implemented operations involving hazardous gas monitoring training system and method data stored in computer systems. Moreover, the above-described databases and models throughout the hazardous gas monitoring training system and method can store analytical models and other data on computer-readable storage media within the computer system 30 and on computer-readable storage media coupled to the computer system 30. In addition, the above-described applications of the hazardous gas monitoring training system and method can be stored on computer-readable storage media within the computer system 30 and on computer-readable storage media coupled to the computer system 30. These operations are those requiring physical manipulation of physical quantities. Usually, though not necessarily, these quantities take the form of electrical, electromagnetic, or magnetic signals, optical or magneto-optical form capable of being stored, transferred, combined, compared and otherwise manipulated” – para. [0044]). 
Referring to claim 9, Trumbull et al. disclose a gas leak detector (Figure 2), wherein the gas leak detector further comprises a user interface in communication with the controller, the memory device including instructions that, when executed by the processor, provide an output to the user interface that causes the user interface to provide a real-time indication of a likely direction and/or location of a source of the fugitive gas relative to the gas leak detector (para. [0028], [0031]-[0032], [0035]-[0036], [0038]; Figures 2-3, 4A-4B & 7-10). 
As to claim 10, Trumbull et al. disclose a gas leak detector (Figure 2), wherein the controller receives a signal from a geospatial position satellite system (e.g., GPS – Figure 3) indicative of a geospatial reference datum while the positional data series is being collected, and wherein the memory device includes instructions that, when executed by the processor, cause the processor to process the real-time changes in position of the inertial measurement assembly to create an adjusted time series of the position data to reference the geospatial location of the inlet of the wand, and create a combined time series that includes both geospatial position and fugitive gas concentration data (para. [0028], [0031]-[0032], [0035]-[0036], [0038]; Figures 2-3, 4A-4B & 7-10). 
Referring to claim 11, Trumbull et al. disclose a gas leak detector (Figure 2), wherein the gas leak detector further comprises a user interface in communication with the controller, the memory device including instructions that, when executed by the processor, provide an output to the user interface that causes the user interface to provide a real-time indication of a likely location of a source of the fugitive gas relative to the gas leak detector (para. [0028], [0031]-[0032], [0035]-[0036], [0038]; Figures 2-3, 4A-4B & 7-10). 
As to claim 12, Trumbull et al. disclose a method of identifying a source location of a gas leak (Abstract), the method comprising:
moving an inlet of a handheld gas analyzer in space to collect ambient air samples (e.g., “Referring to FIG. 2, illustrating a hazardous gas sensor tool 200 (e.g., such a gas detection devices based on infra-red light detection), in some embodiments, one or more trainee personnel can be equipped with the gas sensor tool 200, and a training scenario can be initiated by the system architecture 100 as part of a hazardous gas monitoring training system and method. For example, in some embodiments, the gas detection device 130 shown in the system architecture 100 of FIG. 1 can comprise the gas sensor tool 200 and/or the virtual leak reader 125 that can be configured to exchange data with the server 110. Some embodiments of the invention include a trainee device or good comprising a gas sensor tool 200 that comprises a housing 225 and an actual or mock probe 275. For example, in some embodiments, the gas sensor tool 200 can comprise a device or good comprising an actual modified or unmodified convention gas detection device. In other embodiments, the gas sensor tool 200 can comprise a mock-up of an actual convention gas detection device. For realism, the mock-up can appear the same or similar to any conventional gas detection device. In some embodiments, when integrated with and/or coupled to a mobile communication system, the one or more gas sensor tools 200 can form part of a hazardous gas monitoring training system and method configured to operatively link during a training scenario hosted within the system architecture 100 at least partially by the server 110. In some embodiments, the hazardous gas monitoring training system and method can include a gas sensor tool 200 simulator (i.e., simulating a real gas detection device or other commercial gas meter testers) coupled to the gas sensor tool 200 (real gas detection devices or other commercial gas metering systems)” – para. [0031]; Figures 1-2),
measuring real-time changes in the position of the inlet of the gas analyzer using an inertial measurement assembly (e.g., “Further, various data from the device 130 can be communicated using interface 355, including, but not limited to, probe orientation (e.g., the orientation of the probe 275, data from one or more three-axis accelerometers, optical switches, and other sensors, etc.)” – para. [0031]; Figure 3),
logging a time series of the changes in position of the inlet (para. [0028], [0031]-[0032], [0035]-[0036], [0038]; Figures 2-3, 4A-4B & 7-10),
measuring the real-time concentration of a particular fugitive gas using a high precision gas analyzer (para. [0028], [0031]-[0032], [0035]-[0036], [0038]; Figures 2-3, 4A-4B & 7-10),
adjusting the real-time concentration of the particular fugitive gas with a time slip factor to account for delays in the transfer of the fugitive gas from the inlet to the high precision gas analyzer to generate a time-slipped data series of the concentration (para. [0028], [0031]-[0032], [0035]-[0036], [0038]; Figures 2-3, 4A-4B & 7-10), and
combining the time-slipped concentration data series with the time series of changes in position of the inlet to create a time series indicative of the relative position of the inlet and the concentration of fugitive gas at the inlet over time (para. [0028], [0031]-[0032], [0035]-[0036], [0038]; Figures 2-3, 4A-4B & 7-10). 
Abstract), further comprising:
determining a reference geospatial position (e.g., GPS – Figure 3) of the inertial measurement assembly during the collection real-time changes in position (para. [0028], [0031]-[0032], [0035]-[0036], [0038]; Figures 2-3, 4A-4B & 7-10),
offsetting the time series of the relative position of the inlet with the reference geospatial position to create a time series of the geospatial position of the inlet (para. [0028], [0031]-[0032], [0035]-[0036], [0038]; Figures 2-3, 4A-4B & 7-10),
combining the time-slipped concentration data series with the time series of the geospatial position of the inlet to create a time series indicative of the geospatial position of the inlet and the concentration of fugitive gas at the inlet over time (para. [0028], [0031]-[0032], [0035]-[0036], [0038]; Figures 2-3, 4A-4B & 7-10). 
As to claim 14, Trumbull et al. disclose a method of identifying a source location of a gas leak (Abstract), further comprising:
utilizing a Gaussian plume model to evaluate the combined time series that includes both position and concentration data to determine a vector indicative of a likely location of the source of the fugitive gas, and outputting a visual representation of the likely location of the source of fugitive gas on a display device (e.g., “With the above embodiments in mind, it should be understood that the invention can employ various computer-implemented operations involving hazardous gas monitoring training system and method data stored in computer systems. Moreover, the above-described databases and models throughout the hazardous gas monitoring training system and method can store analytical models and other data on computer-readable storage media within the computer system 30 and on computer-readable storage media coupled to the computer system 30. In addition, the above-described applications of the hazardous gas monitoring training system and method can be stored on computer-readable storage media within the computer system 30 and on computer-readable storage media coupled to the computer system 30. These operations are those requiring physical manipulation of physical quantities. Usually, though not necessarily, these quantities take the form of electrical, electromagnetic, or magnetic signals, optical or magneto-optical form capable of being stored, transferred, combined, compared and otherwise manipulated” – para. [0044]). 
Abstract), further comprising:
processing the time series indicative of the geospatial position of the inlet and the concentration of fugitive gas at the inlet over time with a statistical interpolation to create a three-dimensional data set that approximates the concentration of the fugitive gas in space (e.g., mapping - para. [0028], [0031]-[0036], [0038]; Figures 2-3, 4A-4B & 7-10), and
plotting the three-dimensional data set that approximates the concentration of the fugitive gas in space to create a visual representation of the concentration on a map (e.g., mapping - para. [0028], [0031]-[0036], [0038]; Figures 2-3, 4A-4B & 7-10). 
As to claim 17, Trumbull et al. disclose a system for measuring the distribution of a fugitive gas in three dimensions (Figure 3), the system comprising:
an inertial measurement assembly providing a signal indicative of changes in the three-dimensional position and three-axis orientation of the inertial measurement assembly in real-time (e.g., “Further, various data from the device 130 can be communicated using interface 355, including, but not limited to, probe orientation (e.g., the orientation of the probe 275, data from one or more three-axis accelerometers, optical switches, and other sensors, etc.)” – para. [0031]; Figures 3 & 10),
a high precision gas analyzer to measure the concentration of a gas in real-time (e.g., “Referring to FIG. 2, illustrating a hazardous gas sensor tool 200 (e.g., such a gas detection devices based on infra-red light detection), in some embodiments, one or more trainee personnel can be equipped with the gas sensor tool 200, and a training scenario can be initiated by the system architecture 100 as part of a hazardous gas monitoring training system and method. For example, in some embodiments, the gas detection device 130 shown in the system architecture 100 of FIG. 1 can comprise the gas sensor tool 200 and/or the virtual leak reader 125 that can be configured to exchange data with the server 110. Some embodiments of the invention include a trainee device or good comprising a gas sensor tool 200 that comprises a housing 225 and an actual or mock probe 275. For example, in some embodiments, the gas sensor tool 200 can comprise a device or good comprising an actual modified or unmodified convention gas detection device. In other embodiments, the gas sensor tool 200 can comprise a mock-up of an actual convention gas detection device. For realism, the mock-up can appear the same or similar to any conventional gas detection device. In some embodiments, when integrated with and/or coupled to a mobile communication system, the one or more gas sensor tools 200 can form part of a hazardous gas monitoring training system and method configured to operatively link during a training scenario hosted within the system architecture 100 at least partially by the server 110. In some embodiments, the hazardous gas monitoring training system and method can include a gas sensor tool 200 simulator (i.e., simulating a real gas detection device or other commercial gas meter testers) coupled to the gas sensor tool 200 (real gas detection devices or other commercial gas metering systems)” – para. [0031]; Figures 1-3, 4A-4B & 7-10),
a wand (e.g., probe 275 – Figure 2) having an inlet tip that receives ambient air and directs the ambient air to the high precision gas analyzer, the wand physically coupled to the inertial measurement assembly such that movement of the wand is detected by the inertial measurement assembly (e.g., “Further, various data from the device 130 can be communicated using interface 355, including, but not limited to, probe orientation (e.g., the orientation of the probe 275, data from one or more three-axis accelerometers, optical switches, and other sensors, etc.)” – para. [0031]; Figure 3),
a user interface having user input devices and a display (para. [0028], [0031]-[0032], [0035]-[0036], [0038]; Figures 2-3, 4A-4B & 7-10), and
a controller in communication with the inertial measurement assembly, the high precision gas analyzer, and the user interface, the controller including a processor and a memory device coupled to the processor (Figure 3),
wherein the memory device stores instructions that, when executed by the processor:
cause the user interface to display a prompt a user to input data regarding the configuration of the wand (para. [0028], [0031]-[0036], [0038]; Figures 2-3, 4A-4B & 7-10),
receive a signal from the user input devices indicative of the configuration of the wand (para. [0028], [0031]-[0036], [0038]; Figures 2-3, 4A-4B & 7-10),
based on the configuration of the wand, establish a time slip parameter for monitoring ambient air for the concentration of the gas and establish the offset from inlet tip to the inertial measurement assembly (para. [0028], [0031]-[0036], [0038]; Figures 2-3, 4A-4B & 7-10), and
log a time series that includes the change in position of the tip of the inlet and the time slipped concentration data as the tip of the inlet is moved in space (para. [0028], [0031]-[0036], [0038]; Figures 2-3, 4A-4B & 7-10). 
Figure 3), wherein the memory device includes instructions that, when executed by the processor, apply a statistical interpolation to the time series log to create a three-dimensional data set that approximates the concentration of the fugitive gas in space (e.g., mapping - para. [0028], [0031]-[0036], [0038]; Figures 2-3, 4A-4B & 7-10). 
As to claim 19, Trumbull et al. disclose a system for measuring the distribution of a fugitive gas in three dimensions (Figure 3), wherein the memory device includes instructions that, when executed by the processor, apply a Gaussian plume model to evaluate the time series that includes the change in position of the tip of the inlet and the time slipped concentration data as the tip of the inlet is moved in space to determine a vector indicative of a likely location of a source of the fugitive gas (e.g., “With the above embodiments in mind, it should be understood that the invention can employ various computer-implemented operations involving hazardous gas monitoring training system and method data stored in computer systems. Moreover, the above-described databases and models throughout the hazardous gas monitoring training system and method can store analytical models and other data on computer-readable storage media within the computer system 30 and on computer-readable storage media coupled to the computer system 30. In addition, the above-described applications of the hazardous gas monitoring training system and method can be stored on computer-readable storage media within the computer system 30 and on computer-readable storage media coupled to the computer system 30. These operations are those requiring physical manipulation of physical quantities. Usually, though not necessarily, these quantities take the form of electrical, electromagnetic, or magnetic signals, optical or magneto-optical form capable of being stored, transferred, combined, compared and otherwise manipulated” – para. [0044]). 
Referring to claim 21, Trumbull et al. disclose a system for measuring the distribution of a fugitive gas in three dimensions (Figure 3), wherein the memory devices includes instructions that, when executed by the processor, cause the processor to signal the user interface to prompt a user to input a geospatial reference location (e.g., GPS – Figure 3) and adjust the time series that includes the change in position of the tip of the inlet and the time slipped concentration data as the tip of the inlet is moved in space to convert the changes in location to geospatial location data (para. [0028], [0031]-[0032], [0035]-[0036], [0038]; Figures 2-3, 4A-4B & 7-10). 
As to claim 22, Trumbull et al. disclose a system for measuring the distribution of a fugitive gas in three dimensions (Figure 3), wherein the memory device includes instructions that, when executed by the processor, apply a Gaussian plume model to evaluate the time series that e.g., “With the above embodiments in mind, it should be understood that the invention can employ various computer-implemented operations involving hazardous gas monitoring training system and method data stored in computer systems. Moreover, the above-described databases and models throughout the hazardous gas monitoring training system and method can store analytical models and other data on computer-readable storage media within the computer system 30 and on computer-readable storage media coupled to the computer system 30. In addition, the above-described applications of the hazardous gas monitoring training system and method can be stored on computer-readable storage media within the computer system 30 and on computer-readable storage media coupled to the computer system 30. These operations are those requiring physical manipulation of physical quantities. Usually, though not necessarily, these quantities take the form of electrical, electromagnetic, or magnetic signals, optical or magneto-optical form capable of being stored, transferred, combined, compared and otherwise manipulated” – para. [0044]). 
Allowable Subject Matter
3.	Claims 7-8, 15, 20, and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reason for allowance of claims 7-8, 15, 20, and 23-24:
the memory device includes further instruction that, when acted upon by the processor, cause the processor to utilize a Bayesian estimation to evaluate the combined time series that includes both position and concentration data to determine a vector indicative of a likely location of a source of the fugitive gas as cited in claim 7; 
the memory device includes further instruction that, when acted upon by the processor, cause the processor to utilize a plurality of winds around the peak of spatial or temporal methane peaks in the combined time series that includes both position and concentration data to determine a vector indicative of a likely location of a source of the fugitive gas as cited in claim 8.
utilizing a Bayesian estimation to evaluate the combined time series that includes both position and concentration data to determine a vector indicative of a likely location of the source of the fugitive gas, and outputting a visual representation of the likely location of the source of fugitive gas on a display device as cited in claim 15;
claim 20; 
the system further comprises a sonic or mechanical anemometer in communication with the controller, the memory device including instructions that, when executed by the processor, cause the processor to update the time series that includes the change in position of the tip of the inlet and the time slipped concentration data as the tip of the inlet is moved in space to include wind vector information, and, wherein the Gaussian plume model is applied using the wind vector to determine a geospatial location of a source of the fugitive gas as cited in claim 23; 
the system further comprises an anemometer in communication with the controller, the memory device including instructions that, when executed by the processor, cause the processor to update the time series that includes the change in position of the tip of the inlet and the time slipped concentration data as the tip of the inlet is moved in space to include wind vector information, apply a statistical interpolation to the time series log to create a three-dimensional data set that approximates the concentration of the fugitive gas in space, and generate a visual representation of the distribution of the concentration of the fugitive gas in space on the display of the user interface as cited in claim 24. 
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Fugitive Gas Emission Rate Estimation Using Multiple Heterogeneous Mobile Sensors”, Gemerek et al., 2017 IEEE, 3 pp.

“Field Deployment of a Portable Optical Spectrometer for Methane Fugitive Emissions Monitoring on Oil and Gas Well Pads”, Zhang et al., Published on 16 June 2019, Sensors 2019, 19, 2707, 18 pp. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864